Exhibit 10.1

Executive Officers – Performance Vesting

ResMed Inc.

Summary for Restricted Stock Unit

Award Agreement

(Executive Officers)

 

1. Holder.                    [PARTICIPANT NAME]

 

2. Grant Date.             [GRANT DATE]

 

3. Number of RSUs.  [TOTAL NUMBER OF RSUs GRANTED]

 

4.

Vesting Schedule.  Subject to the terms of the Agreement, including the terms
requiring the RSUs to be earned based on the satisfaction of a specified
Performance Condition, 25% of the outstanding RSUs shall vest and become
nonforfeitable on each November 11 following the Grant Date.



--------------------------------------------------------------------------------

Executive Officers – Performance Vesting

RESMED INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

This Restricted Stock Unit Award Agreement (the “Agreement”) sets forth the
terms and conditions of the restricted stock units (“Restricted Stock Units” or
“RSUs”) granted by ResMed Inc., a Delaware corporation (the “Company”), under
the ResMed Inc. 2009 Incentive Award Plan, as amended from time to time (the
“Plan”), and pursuant to the Summary of Restricted Stock Unit Award Grant (the
“Summary”) displayed at the Web site of the Company’s option plan administrator.
The Summary specifies the person to whom the RSUs are granted (“Holder”), the
grant date of the RSUs (the “Grant Date”), the vesting schedule of the RSUs (the
“Vesting Schedule”), the aggregate number of RSUs granted to Holder, and other
specific details of the grant. The Summary also indicates whether the Holder has
accepted the grant of RSUs. The Summary is deemed part of this Agreement.

ARTICLE 1.

GENERAL

1.1        Defined Terms.  Capitalized terms not specifically defined herein
shall have the meanings specified in the Plan and the Summary. As used herein,
the term “Restricted Stock Unit” and “RSU” shall mean a non-voting unit of
measurement which represents the right to receive one share of Common Stock for
each unit that vests (subject to adjustment as provided in Section 11.3 of the
Plan) solely for purposes of the Plan and this Agreement. The RSUs shall be used
solely as a device for the determination of the issuance of shares of Common
Stock to eventually be made to Holder if and to the extent such RSUs vest
pursuant to Section 2.2 hereof. The RSUs shall not be treated as property or as
a trust fund of any kind.

1.2        Incorporation of Terms of Plan, Summary and Appendices I and II.  The
RSUs are subject to the terms and conditions of the Plan, the Summary, and, to
the extent applicable, Appendix I hereto (which sets forth additional legal
requirements, terms and conditions as may be required by Holder’s country), and
Appendix II (which sets forth certain performance conditions applicable to the
RSUs), each of which is incorporated herein by reference. In the event of any
inconsistency between the Plan and this Agreement, the terms of the Plan shall
control. To the extent applicable, in the event of any inconsistency between
this Agreement and Appendices I and II, the terms of Appendices I and II shall
control.

ARTICLE 2.

GRANT OF RESTRICTED STOCK UNITS

2.1        Grant of RSUs.  In consideration of Holder’s continued employment
with or service to the Company or a Subsidiary and for other good and valuable
consideration, effective as of the Grant Date, the Company grants to Holder an
award of RSUs as set forth in the Summary, upon the terms and conditions set
forth in the Summary, the Plan and this Agreement, and to the extent applicable,
Appendix I hereto, and Appendix II hereto.

2.2        RSUs subject to a Performance Condition; Vesting Schedule.

(a)        Appendix II attached hereto sets forth a Performance Condition that
must be satisfied in order for the RSUs to be earned. The Performance Condition
is based on the



--------------------------------------------------------------------------------

Company’s financial performance compared to certain pre-established criteria
over certain specified periods, as set forth on Appendix II. The Compensation
Committee shall certify the extent to which the Performance Condition has been
satisfied and the RSUs have been earned, with such certification occurring no
later than the first November 10 following the Grant Date. Any unvested RSUs for
which the Performance Condition has not been satisfied shall be automatically
forfeited, terminated and cancelled effective as of the date of such written
certification of the Compensation Committee, without the payment of any
consideration by the Company, and Holder, or Holder’s beneficiary or personal
representative, as the case may be, shall have no further rights with respect to
such RSUs under the Agreement.

(b)        Subject to Sections 2.2(c) and 2.4 hereof, the RSUs awarded pursuant
to the Summary and earned in accordance with Appendix II will vest and become
nonforfeitable with respect to the applicable portion thereof according to the
Vesting Schedule set forth in the Summary, subject to Holder’s continued
employment or services through the applicable vesting dates, as a condition to
the vesting of the applicable installment of the RSUs and the rights and
benefits under this Agreement. Unless otherwise determined by the Administrator,
partial employment or service, even if substantial, during any vesting period
will not entitle Holder to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a Termination of Service as
provided in Section 2.2 hereof or under the Plan.

(c)        Notwithstanding Section 2.2(b) hereof, Appendix II and the Summary,
and subject to Section 2.4 hereof, the RSUs, to the extent then outstanding and
not previously forfeited, shall become fully vested and nonforfeitable in the
event of a Change in Control as of the date of such Change in Control.

2.3        Consideration to the Company.  In consideration of the grant of RSUs
by the Company, Holder agrees to render faithful and efficient services to the
Company and its Subsidiaries. Nothing in the Plan or this Agreement, nor
Holder’s participation in the Plan, shall confer upon Holder any right to
continue in the employ or service of the Company or any Subsidiary or shall
interfere with or restrict in any way the rights of the Company and its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate the services of Holder at any time for any reason whatsoever, with or
without cause, except to the extent expressly provided otherwise in a written
agreement between the Company or a Subsidiary and Holder. In the event that
Holder is not an Employee, Director or Consultant of the Company, the grant will
not be interpreted to form an employment or service contract with the Company or
any of its Subsidiaries.

2.4        Forfeiture, Termination and Cancellation upon Termination of
Service.  Notwithstanding any contrary provision of this Agreement, upon
Holder’s Termination of Service for any or no reason, all then unvested RSUs
subject to this Agreement (including, without limitation, RSUs that have been
earned in accordance with Appendix II) will thereupon be automatically
forfeited, terminated and cancelled as of the applicable termination date
without payment of any consideration by the Company, and Holder, or Holder’s
beneficiary or personal representative, as the case may be, shall have no
further rights hereunder. For purposes of this Agreement, the employment
relationship of Holder will be treated as continuing intact while he or she is
on military or sick leave or other bona fide leave of absence if such leave does
not exceed ninety days, so long as his or her right to re-employment is
guaranteed either by statute or by contract, or in any other circumstance as may
be required by law. Notwithstanding the foregoing, if the Holder dies while
employed by, or serving as a director or consultant of, the Company or a

 

2



--------------------------------------------------------------------------------

Subsidiary, as applicable, the unvested RSUs shall become fully vested and
nonforfeitable as of the date of such Holder’s death.

2.5        Issuance of Shares upon Vesting.

(a)        Subject to Appendix II, as soon as administratively practicable
following the vesting of any earned RSUs pursuant to Section 2.2 hereof, but in
no event later than sixty (60) days after such vesting date (for the avoidance
of doubt, this deadline is intended to comply with the “short-term deferral”
exemption from Section 409A of the Code), the Company shall deliver to Holder
(or any transferee permitted under Section 3.2 hereof) a number of shares of
Common Stock equal to the number of such RSUs that vested on the applicable
vesting date, less to the extent applicable, the number of shares of Common
Stock withheld in accordance with Section 2.5(b). The shares of Common Stock
delivered hereby shall be represented either by one or more stock certificates
or by book entry, as determined by the Company in its sole discretion.
Notwithstanding the foregoing, in the event shares of Common Stock cannot be
issued in the time frame specified above due to the effects of Section 2.6(a),
(b) or (c) hereof, then the shares of Common Stock shall be issued as soon as
administratively practicable after the Administrator determines that shares of
Common Stock can again be issued in accordance with Sections 2.6(a), (b) and
(c) hereof (but in no event later than the deadline required to comply with the
“short-term deferral” exemption under Section 409A of the Code).

(b)        Notwithstanding anything to the contrary in this Agreement, the
Company shall be entitled to require payment of any sums required by applicable
law to be withheld or paid with respect to the grant or vesting of RSUs or the
issuance of shares of Common Stock. For Holders subject to U.S. taxation (and
all other Holders not subject to U.S. taxation, to the extent so required by the
Company), the Company shall in satisfaction of the amount required to be
withheld or paid withhold from the number of shares of Common Stock issuable
upon vesting of the RSUs such number of shares of Common Stock having a Fair
Market Value on the date of delivery equal to the minimum amount required to be
so withheld or paid by applicable law. For all other Holders, such payment shall
be made by deduction from other compensation payable to Holder or in such other
form of consideration acceptable to the Company, in such manner to be determined
in the sole discretion of the Company, including, to the extent so permitted by
the Company:

(i)        Check;

(ii)        Surrender or withholding of vested shares of Common Stock
(including, without limitation, shares of Common Stock otherwise issuable under
the RSUs) held for such period of time as may be required by the Administrator
in order to avoid adverse accounting consequences and having a Fair Market Value
on the date of delivery equal to the minimum amount required to be withheld by
applicable law; or

(iii)        Other property acceptable to the Administrator (including, without
limitation, through the delivery of a notice that Holder has placed a market
sell order with a broker with respect to shares of Common Stock then issuable
under the RSUs, and that the broker has been directed to pay a sufficient
portion of the net proceeds of the sale to the Company in satisfaction of its
withholding obligations; provided that payment of such proceeds is then made to
the Company at such time as may be required by the Company, but in any event not
later than the settlement of such sale); or

(iv)        Any combination of the foregoing.

 

3



--------------------------------------------------------------------------------

The Company shall not be obligated to deliver any new certificate representing
shares of Common Stock to Holder or Holder’s legal representative or enter such
shares of Common Stock in book entry form unless and until Holder or Holder’s
legal representative shall have paid or otherwise satisfied in full the amount
of all federal, state and local taxes applicable to the taxable income of Holder
and all required social insurance contributions resulting from the grant or
vesting of the RSUs or the issuance of shares of Common Stock. The Company makes
no representations or undertakings regarding the tax treatment of the RSUs. The
liability for all applicable amounts to be withheld is the Holder’s
responsibility.

(c)        The Company, in its discretion, may in the future approve terms,
policies and procedures permitting the deferral of receipt of shares of Common
Stock issuable pursuant to vested RSUs. To the extent the Company approves such
terms, policies and procedures as applicable to the RSUs granted hereby, such
terms, policies and procedures shall become a part of this Agreement upon
acceptance by the Holder.

2.6        Conditions to Delivery of Common Stock; Legal Requirements.  The
shares of Common Stock deliverable hereunder, or any portion thereof, may be
either previously authorized but unissued shares of Common Stock or issued
shares of Common Stock which have then been reacquired by the Company. Such
shares of Common Stock shall be fully paid and nonassessable. The Company shall
not be required to issue or deliver any shares of Common Stock deliverable
hereunder or portion thereof prior to fulfillment of all of the following
conditions:

(a)        The admission of such shares of Common Stock to listing on all stock
exchanges on which such Common Stock is then listed;

(b)        The completion and maintenance of any registration or other
qualification of such shares of Common Stock under any state, federal or foreign
law or under rulings or regulations of the Securities and Exchange Commission or
of any other governmental regulatory body, which the Administrator shall, in its
absolute discretion, deem necessary or advisable;

(c)        The obtaining of any approval or other clearance from any state,
federal or foreign governmental agency which the Administrator shall, in its
absolute discretion, determine to be necessary or advisable;

(d)        The receipt by the Company of full payment for such shares of Common
Stock, including payment of any applicable withholding tax or social insurance
contributions, which may be in one or more of the forms of consideration
permitted under Section 2.5 hereof; and

(e)        The lapse of such reasonable period of time following the vesting of
any RSUs as the Administrator may from time to time establish for reasons of
administrative convenience.

2.7        Rights as Stockholder. The Holder shall not be, nor have any of the
rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of the RSUs and
any shares of Common Stock underlying the RSUs and deliverable hereunder unless
and until such shares of Common Stock shall have been issued by the Company and
held of record by such Holder (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the shares of Common

 

4



--------------------------------------------------------------------------------

Stock are issued, except as provided in Section 11.3 of the Plan. No Dividend
Equivalent awards shall be awarded in respect of any unvested RSUs.

ARTICLE 3.

OTHER PROVISIONS

3.1        Administration.  The Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Holder, the Company and all other interested persons.
No member of the Committee or the Board shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan, this Agreement or the RSUs.

3.2        Grant is Not Transferable.

(a)        Except as set forth in Section 3.2(b), during the lifetime of Holder,
the RSUs may not be sold, pledged, assigned or transferred in any manner other
than by will or the laws of descent and distribution, unless and until the
shares of Common Stock underlying the vested RSUs have been issued. Neither the
RSUs nor any interest or right therein shall be liable for the debts, contracts
or engagements of Holder or his or her successors in interest or shall be
subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

(b)        Notwithstanding the foregoing provisions of subsection 3.2(a), the
Administrator, in its sole discretion, may permit the transfer of RSUs held by
the Holder (i) pursuant to a DRO, or (ii) by gift or contribution to a Permitted
Transferee. Any RSU that has been so transferred shall continue to be subject to
all of the terms and conditions as applicable to the original Holder, and the
transferee shall execute any and all such documents requested by the
Administrator in connection with the transfer, including, without limitation, to
evidence the transfer and to satisfy any requirements for an exemption for the
transfer under applicable federal and state securities laws.

3.3        Binding Agreement.  Subject to the limitation on the transferability
of the RSUs contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

3.4        Adjustments Upon Specified Events.  The Administrator may accelerate
the vesting of the RSUs and the issuance of shares of Common Stock with respect
to vested RSUs in such circumstances as it, in its sole discretion, may
determine. In addition, upon the occurrence of certain events relating to the
Common Stock contemplated by Section 11.3 of the Plan, the Administrator shall
make any appropriate adjustments in the number of RSUs then outstanding and the
number and kind of securities that may be issued in respect of the RSUs. Holder
acknowledges that the RSUs are subject to amendment, modification and
termination in certain events as provided in this Agreement and Section 11.3 of
the Plan.

 

5



--------------------------------------------------------------------------------

3.5        Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed to be properly given when personally delivered to
the party entitled to receive the notice (which may include electronic delivery
by email) or when sent by certified or registered mail, postage prepaid,
properly addressed to the party entitled to receive such notice at the address
stated below:

 

If to Company:      ResMed Inc.      9001 Spectrum Center Blvd.      San Diego,
CA 92123      USA      Attn:  David Pendarvis, Corporate Secretary If to Holder:
     Address of Holder on file with ResMed Inc. or its Subsidiary

3.6        Titles.  Titles are provided herein for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.

3.7        Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.8        Conformity to Securities Laws.  Holder acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state and foreign securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the RSUs are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

3.9        Amendments, Suspension and Termination.  To the extent permitted by
the Plan, this Agreement may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Committee or the Board; provided that, except as may otherwise be provided by
the Plan, no amendment, modification, suspension or termination of this
Agreement shall adversely affect the RSUs in any material way without the prior
written consent of Holder.

3.10      Successors and Assigns.  The Company may assign any of its rights
under this Agreement to single or multiple assignees, and this Agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth in Section 3.2 hereof, this
Agreement shall be binding upon Holder and his or her heirs, executors,
administrators, successors and assigns.

3.11      Limitations Applicable to Section 16 Persons.  Notwithstanding any
other provision of the Plan or this Agreement, if Holder is subject to
Section 16 of the Exchange Act, the Plan, the RSUs and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

6



--------------------------------------------------------------------------------

3.12      Entire Agreement.  The Plan, the Summary and this Agreement constitute
the entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Holder with respect to the
subject matter hereof.

3.13      Section 409A.  The RSUs are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, the Summary or this Agreement,
if at any time the Administrator determines that the RSUs (or any portion
thereof) may be subject to Section 409A, the Administrator shall have the right
in its sole discretion (without any obligation to do so or to indemnify Holder
or any other person for failure to do so) to adopt such amendments to the Plan,
the Summary or this Agreement, or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, as the Administrator determines are necessary or appropriate either for
the RSUs to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.

3.14      Limitation on Holder’s Rights.  Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Unless and until the RSUs will have
vested in the manner set forth in Article 2 hereof, Holder will have no right to
the issuance of shares of Common Stock with respect to the RSUs. Holder shall
have only the rights of a general unsecured creditor of the Company with respect
to amounts credited and benefits payable, if any, with respect to the RSUs, and
rights no greater than the right to receive the Common Stock as a general
unsecured creditor with respect to RSUs, as and when payable hereunder.

3.15      Language.  In the event Holder has received this Agreement, including
Appendix I hereto (if any), or any other document related to the Plan translated
into a language other than English, the English version will control to the
extent the translated version differs from the English version,.

3.16      Electronic Delivery.  The Company may, in its sole discretion, decide
(a) to deliver by electronic means any documents related to the RSUs granted
under the Plan, Holder’s participation in the Plan, or future awards that may be
granted under the Plan or (b) to request by electronic means Holder’s consent to
participate in the Plan. Holder hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an online or electronic system established and maintained by the Company
or any third party designated by the Company.

3.17      Nature of Grant.  In accepting the RSUs, Holder acknowledges that:

(a)        the grant of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs, even if RSUs have been granted repeatedly in the past;

(b)        all decisions with respect to future awards of RSUs, if any, will be
at the sole discretion of the Company;

 

7



--------------------------------------------------------------------------------

(c)        Holder’s participation in the Plan is at the discretion of the
Company;

(d)        RSUs are extraordinary items that do not constitute regular
compensation for services rendered to the Company or any Subsidiary, and that
are outside the scope of Holder’s employment contract, if any;

(e)        RSUs are not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, redundancy or end of service payments, bonuses, long-service
awards, pension or retirement or welfare benefits or similar payments and in no
event should be considered as compensation for, or relating in any way to, past
services for the Company or any Subsidiary;

(f)        the future value of the underlying Common Stock is unknown and cannot
be predicted with certainty;

(g)        in consideration of the award or forfeiture of RSUs, no claim or
entitlement to compensation or damages shall arise from termination of the RSUs
or any diminution in value of the RSUs or Common Stock received when the RSUs
vest resulting from Termination of Service by the Company or any Subsidiary (for
any reason whatsoever and whether or not in breach of local labor laws), and
Holder irrevocably releases the Company and its Subsidiaries from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then by accepting this
Agreement, Holder shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim;

(h)        in the event of Holder’s involuntary Termination of Service (whether
or not in breach of local labor laws), Holder’s right to receive RSUs and the
vesting of the RSUs, if any, will terminate effective as of the date that Holder
is no longer actively employed (subject to and in accordance with Section 2.4
hereof), and the Administrator shall have the exclusive discretion to determine
when Holder is no longer actively employed and when there is a Termination of
Service for purposes of the RSUs;

(i)        the Company is not providing any tax, legal or financial advice with
respect to the RSUs, nor is the Company making any recommendations regarding
Holder’s participation in the Plan, or Holder’s acquisition or sale of the
underlying Common Stock; and

(j)        Holder is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding Holder’s participation in the Plan before
taking any action related to the Plan and the RSUs.

3.18      Data Privacy Waiver.

(a)        Holder hereby agrees that the Company and its Subsidiaries and
affiliates are permitted to collect, store, hold, process, and transfer personal
(and sensitive) information and data relating to the Holder as part of its
personnel and other business records and may use such information in the course
of its business. Such information and data may include, but is not limited to,
personal data, employment information, and financial information. The Company
and its Subsidiaries and affiliates may use such data for compensation and
benefit planning, to administer the Plan and other benefits plans, and otherwise
in the course of its business.

 

8



--------------------------------------------------------------------------------

(b)        Holder hereby agrees that the Company and its affiliates may disclose
or transfer such personal data or information to third parties, including
parties situated outside the country in which Holder works or reside even if the
recipient country has different data privacy laws than those in the country
where Holder works or resides.

(c)        This Section 3.18 applies to information and data held, used or
disclosed in any medium. Holder hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic form, of Holder’s personal data
as described in this Agreement by and among, as applicable, Holder’s employer,
the Company and any Subsidiary for the exclusive purpose of implementing,
administering and managing Holder’s participation in the Plan.

(d)        Holder understands that the Company and the employing Subsidiary may
hold certain personal information about Holder, including but not limited to,
Holder’s name, home address and telephone number, date of birth, date of hire,
salary, nationality, job title, country of taxation, shares of Common Stock or
directorships held in the Company, details of all RSUs or other entitlement to
shares of Common Stock awarded, canceled, exercised, vested, unvested or
outstanding in Holder’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Personal Data”). Holder understands that
Personal Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that the Personal
Data recipients may be located in Holder’s country, or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
Holder’s country. Holder understands that he or she may request a list with the
names and addresses of any potential recipients of the Personal Data by
contacting Holder’s local human resources representative. Holder authorizes the
recipients to receive, possess, use, retain and transfer the Personal Data, in
electronic or other form, for the purposes of implementing, administering and
managing Holder’s participation in the Plan, including any requisite transfer of
such Personal Data as may be required to a broker or other third party with whom
Holder may elect to deposit any common stock received upon vesting of the RSUs.
Holder understands that Personal Data will be held only as long as is necessary
to implement, administer and manage Holder’s participation in the Plan. Holder
understands that he or she may, at any time, view Personal Data, request
additional information about the storage and processing of Personal Data,
require any necessary amendments to Personal Data or refuse or withdraw the
consents herein, without cost, by contacting in writing Holder’s local human
resources representative. Holder understands that refusal or withdrawal of
consent may affect Holder’s ability to realize benefits from the RSUs. For more
information on the consequences of Holder’s refusal to consent or withdrawal of
consent, Holder understands that he or she may contact his or her local human
resources representative.

3.19      Participants Outside of the United States.  If Holder is a resident of
a foreign jurisdiction and subject to the laws of such jurisdiction, then Holder
hereby agrees to be subject to the additional requirements and disclosures set
forth in Appendix I hereto with respect to Holder’s country, which are hereby
incorporated into this Agreement, regardless of the law that might be applied
under principles of conflicts of laws.

[Remainder of this page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereunto agree to the terms and conditions set
forth in this Agreement and the Summary.

 

 

RESMED INC.

 

 

 

/s/ Peter C. Farrell

President and Chief Executive Officer

   

HOLDER

 

[ELECTRONIC SIGNATURE]

 

Acceptance designated electronically at the

option plan administrator’s Web site)

 

10



--------------------------------------------------------------------------------

APPENDIX I

If Holder is a resident of a foreign jurisdiction and subject to the laws of
such jurisdiction, then Holder shall be subject to any additional requirements
and disclosures set forth in this Appendix I with respect to Holder’s country.
The vesting period for RSUs may differ for Holders residing in different foreign
jurisdictions due to the requirements of the laws of such foreign jurisdictions.
To the extent applicable, in the event of any inconsistency between this
Appendix I and the Agreement, the terms of this Appendix I shall control.

Canada

Shares Underlying RSUs.  RSUs will be settled in shares of Common Stock from
newly issued shares of the Company and not treasury shares.

Consent to Receive Information in English for Employees in Quebec.  The parties
to the Agreement acknowledge that it is their express wish that the Agreement,
as well as all documents, notices and legal proceeds entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

Les parties reconnaissent avoir exigè la redaction en anglais de cette
convention, ainsi que de tous documents executes, avis donnès et procedures
juriciaries intentèes, directement ou indirectement, relativement à ou suite à
la prèsente convention.

France

Nature of the Award.  The RSUs granted under this Agreement should qualify for
favorable tax and social security treatment applicable to shares granted under
Sections L. 225-197-1 to L.225-197-5 of the French Commercial Code, as amended,
and in accordance with the relevant provisions set forth by French tax and
social security laws and the terms and conditions set forth herein
(“French-Qualified RSUs”), but no undertaking is made to maintain such status.
Holder shall not be entitled to any damages if the RSUs no longer qualify as
French-Qualified RSUs.

Restrictions on Vesting and Sale of Shares of Common Stock.  In order to comply
with the minimum mandatory holding period applicable to shares of Common Stock
underlying French-Qualified RSUs under Section L. 225-197-1 of the French
Commercial Code, as amended, the French-Qualified RSUs will not vest before the
fourth anniversary of the Grant Date, except as provided below (such four-year
period is referred to as the “Holding Period”). At the expiration of the Holding
Period, the shares of Common Stock cannot be transferred (i) during the ten
trading sessions preceding and following the date on which the consolidated
accounts or annual accounts of the granting company are first released to the
public, and (ii) during a period (x) starting from the date on which the Board
of Directors of the Company or any committee thereof becomes aware of any
information which, if published, could significantly affect the Company’s market
price and (y) ending at the close of the tenth trading session following the
publication of the information. In addition, the shares of Common Stock will not
be sold or transferred during certain closed periods as provided for and defined
by Section L. 225-197-1 of the French Commercial Code, as amended, so long as
those closed periods are applicable to shares underlying French-Qualified RSUs,
and during such other holding periods as may be required under French law in
order to maintain the tax-qualified status of the French-Qualified RSUs.



--------------------------------------------------------------------------------

Transfer upon Death.  The Company shall issue the shares of Common Stock
underlying the vested French-Qualified RSUs, if any, to Holder’s heirs, at their
request, if such request occurs within six (6) months following the death of
Holder and pursuant to the conditions provided for in the Agreement. If Holder’s
heirs do not request the issuance of the shares of Common Stock underlying the
vested French-Qualified RSUs within six (6) months following Holder’s death, the
vested French-Qualified RSUs will be forfeited. Subject to Section 2.4 of the
Agreement, any unvested French-Qualified RSUs will be forfeited upon Holder’s
death. Holder’s heirs shall not be subject to the restriction on the sale of the
shares of Common Stock.

Sub-Plan.  The French-Qualified RSUs shall be subject to the terms and
conditions of any French sub-plan that the Company may adopt from time to time
in order to maintain the tax-qualified status of such RSUs, the terms and
conditions of which shall be incorporated by reference into the Agreement and
this Appendix I and made a part hereof.

United Kingdom

The Holder agrees to indemnify and keep indemnified the Company and the Employer
from and against any liability for or obligation to pay, and Holder shall be
solely responsible for, any income tax, employee’s National Insurance
Contributions and Employer’s National Insurance Contributions (or any other
similar tax liabilities arising in any other jurisdiction) (collectively “Tax
Liability”) that is attributable to:-

 

  1. the grant of the RSUs, or any other benefit derived by the Holder from the
RSUs;

 

  2. the acquisition by the Holder of the shares of Common Stock on vesting of
the RSUs or thereafter; or

 

  3. the disposal of any shares of Common Stock that were the subject of the
RSUs.

At the discretion of the Company, the RSUs will not vest until the Holder has
made such arrangements as the Company may require for the satisfaction of any
Tax Liability that may arise. The Company shall not be required to issue, allot
or transfer shares of Common Stock upon vesting of the RSUs until the Holder has
satisfied this obligation to pay the Tax Liability. Where any Tax Liability is
likely to arise, the Company may, in its discretion, recover from the Holder an
amount sufficient to meet the Tax Liability by any of the following
arrangements:

 

  1. deduction from salary or other payments due to the Holder; or

 

  2. withholding the issue, allotment or transfer to the Holder of that number
of shares of Common Stock (otherwise to be acquired by the Holder on vesting of
the RSUs) whose aggregate Fair Market Value on the date of vesting equals the
minimum amount required to be so withheld or paid as a Tax Liability by
applicable law; or

 

  3. such other forms of compensation that are acceptable to the Company.

Norway

Additional Tax Withholding Requirement.  In addition to Section 2.5(b) of the
Agreement, as a condition to the Company issuing the shares of Common Stock upon
vesting of the RSUs, Holder must pay or provide for all applicable income tax
and social insurance withholding and payment

 

2



--------------------------------------------------------------------------------

obligations of the Company or its affiliate, including tax and social insurance,
obligations of both employer and Holder, if any.

Sweden

Additional Tax Withholding Requirement.  In addition to Section 2.5(b) of the
Agreement, as a condition to the Company issuing the shares of Common Stock upon
vesting of the RSUs, Holder must pay or provide for all applicable income tax
and social insurance withholding and payment obligations of the Company or its
affiliate, including tax and social insurance obligations of both employer and
Holder, at the Company’s discretion.

Finland

Additional Tax Withholding Requirement.  In addition to Section 2.5(b) of the
Agreement, as a condition to the Company issuing the shares of Common Stock upon
vesting of the RSUs, Holder must pay or provide for all applicable income tax
and social insurance withholding and payment obligations of the Company or its
affiliate, including tax and social insurance obligations of both employer and
Holder, if any.

 

3



--------------------------------------------------------------------------------

APPENDIX II

This Appendix II sets forth the performance goals (the “Performance Goals”) for
the RSUs and shall determine the extent to which the Performance Goals are
achieved and the extent to which the RSUs will be earned. The RSUs shall be
subject to the Performance Condition and shall be earned to the extent the
Performance Condition is satisfied, and shall forfeited to the extent the
Performance Condition is not satisfied, as determined below.

Performance Goals

The Performance Goals shall be based on: (i) the Company’s net profit after tax
as a percentage of revenue (proforma) for the third fiscal quarter (“3d
Quarter”) of the Company’s fiscal year ending June 30, 2012, (ii) the Company’s
net profit after tax as a percentage of revenue (proforma) for the Company’s
fourth fiscal quarter (4th Quarter”) of the Company’s fiscal year ending
June 30, 2012, and (iii) the cumulative net profit after tax as a percentage of
cumulative revenue (proforma) for the 3d Quarter and the 4th Quarter.

3d Quarter Performance Goal.  The 3d Quarter Performance Goal is 50% of the
budgeted profit target for the 3rd quarter of the fiscal year ending June 30,
2012, determined based on net profit after tax, calculated proforma in
accordance with the Company’s executive bonus plan, and specifically without
giving effect to non-recurring events.

4th Quarter Performance Goal.  The 4th Quarter Performance Goal is 50% of the
budgeted profit target for the 4th quarter of the fiscal year ending June 30,
2012, determined based on net profit after tax, calculated proforma in
accordance with the Company’s executive bonus plan, and specifically without
giving effect to non-recurring events.

Cumulative Performance Goal.  The Cumulative Performance is 50% of the budgeted
profit target for the combined period of the 3rd and 4th quarter for the fiscal
year ending June 30, 2012, determined based on net profit after tax, calculated
proforma in accordance with the Company’s executive bonus plan, and specifically
without giving effect to non-recurring events.

Performance Condition

The performance condition (the “Performance Condition”) shall be satisfied with
respect to all or a portion of the RSUs, as determined below.

3d Quarter Performance Goal.  If the 3d Quarter Performance Goal is achieved,
the Performance Condition shall be satisfied with respect to 50% of the RSUs.

4th Quarter Performance Goal.  If the 4th Quarter Performance Goal is achieved,
the Performance Condition shall be satisfied with respect to 50% of the RSUs
(which shall be in addition to any RSUs for which the Performance Condition has
been satisfied upon the achievement of the 3d Quarter Performance Goal).

Cumulative Performance Goal.  If the Cumulative Performance Goal is achieved,
the Performance Condition shall be satisfied with respect to 100% of the RSUs.

In no event shall the Performance Condition be treated as satisfied for more
than 100% of the RSUs.



--------------------------------------------------------------------------------

Compensation Certification

The Compensation Committee shall certify in writing whether the Performance
Goals have been achieved, and the RSUs for which the Performance Condition has
been satisfied, not later than November 10 following the Grant Date. Except in
the event of the vesting of the RSUs upon a Change in Control as provided in
Section 2.2(c) of the Agreement, no shares of Common Stock shall be delivered in
respect of the RSUs prior to such written certification by the Compensation
Committee.

Forfeiture of RSUs

Any unvested RSUs for which the Performance Condition has not been satisfied
shall be automatically forfeited, terminated and cancelled effective as of the
date of the written certification of the Compensation Committee without the
payment of any consideration by the Company, and Holder, or Holder’s beneficiary
or personal representative, as the case may be, shall have no further rights
with respect to such RSUs under the Agreement.

 

2